Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Iftikhar H. Saiyed appeals the district court’s order denying Defendant’s motion to dismiss and granting Defendant’s summary judgment motion on his race discrimination and retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Saiyed v. Enterprise Rent-A-Car, No. 1:08-cv-01147-JCC-JFA, 2009 WL 90122 (E.D.Va. Jan. 13, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.